      12:18-cv-05084-E

                                                                                    _..~.a-~..~~
                                                  ..~-.._.e...-.   mss...-. I
                                                                                L
                                                                             COURT
  1                                                 CLE K. U.S. f~_ "-'C_ _T

                                                                                                   f
 2I                                                            ,                262019
 3                                                      ~_              ~ ,~~~~
                                                   ~~ f;AL D~.SiRICT OF CAL'.

 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9 ~ ALICIA BOLLINGER,                            Case No.: 2:18-cv-05084-E
10                Plaintiff,                   {        }ORDER AWARDING
                                               EQUAL ACCESS TO JUSTICE ACT
11          vs.                                ATTORNEY FEES AND EXPENSES
                                               Pu~suaNT To Zs u.s.c. § 24i2~a>
12 NANCY A. BERRYHILL, Acting                     AND COSTS PURSUANT TO 28
   Commissioner of Social Security,               U.S.C. § 1920
13
             Defendant
14
15
16          Based upon the parties' Stipulation for the Award and Payment of Equal
17 Access to Justice Act Fees, Costs, and Expenses:
18          IT IS ORDERED that fees and expenses in the amount of $4,462.00 as
19 authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20 awarded subject to the terms ofthe Stipulation.
21    DATE: ~~Z,~~l~`
22
                                    HO ORABLE CHARLES F. EICK
23                             iJ1VITED STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
~,asE #12:18-cv-05084-E



  1    Respectfully submitted,
  2 LAW OFFICES OF LAWRENCE D. ROHLFING
  3          lsl ~lo~uca ~~aQed

  4 Monica Pera es
    Attorney for plaintiff Alicia Bollinger
  5
 6
 7
 8
 9
10
11
12
13 '
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -2-
